DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on February 10, 2022.  Claims 1 and 4 were amended; and claims 3 and 8 were cancelled.  Thus, claims 1-2 and 4-7 are pending.

Drawings
The drawings filed on 02/10/2022 are accepted.

Allowable Subject Matter
Claims 1-2 and 4-7 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, estimating position information and magnetic moment information of at least one unknown magnetic landmark in the three-dimensional coordinates according to position vectors and attitude vectors of a set of at least five tri-axes magnetic sensors at a new position in the three-dimensional coordinates when the moving carrier moves to the new position, and when a distance of at least one of the three magnetic landmarks exceeds a predetermined range from the moving carrier and the at least one unknown magnetic landmark is disposed around the moving carrier, re-estimating the position vectors and the attitude vectors of the set of at least five tri-
The primary reason for the allowance of claim 4, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, when a moving carrier moves to a new position and at least one unknown magnetic landmark is disposed around the moving carrier, a logic operation processing unit estimates and records position information and magnetic moment information of the at least one unknown magnetic landmark in three-dimensional coordinates in the logic operation processing unit according to position vectors and attitude vectors of a set of at least five tri-axes magnetic sensors at the new position, when a distance of at least one of the three magnetic landmarks exceeds a predetermined range from the moving carrier and the at least one unknown magnetic landmark is disposed around the moving carrier, the logic operation processing unit re-estimates the position vectors and the attitude vectors of the set of at least five tri-axes magnetic sensors in the three- dimensional coordinates by selecting the at least one unknown magnetic landmark, and obtaining position information and magnetic moment information of the at least one unknown magnetic landmark in the three-dimensional coordinates.  Therefore, claim 4, and dependent claims 5-7, are allowable over the prior art of record.
It is noted that the closest prior art, U.S. Patent 7,425,829 B2, to Zeller et al., is directed to a system localization and attitude estimation method using magnetic fields to localize a moving carrier, on which one set of tri-axes magnetic sensors is disposed.  

 “A Novel Positioning and Orientation System Based on Three-Axis Magnetic Coils,” IEEE Transactions on Magnetics, vol. 48, no. 7, July 2012, pp. 2211-2219, to Chao Hu, et al. (Provided in the previous Office Action), discloses estimating position vectors and attitude vectors of the set of tri-axes magnetic sensors in the three-dimensional coordinates according to tri-axes magnetic moment vectors of the at least three magnetic landmarks.
In the Amendment, filed on February 10, 2022, Applicant argued that under Step 2A, Prong 2, of the 2019 Revised Patent Subject Matter Eligibility Guidance, that the elements recited in claim 1, as well as claim 4, are integrated into a practical application and are not directed to an abstract idea, and are patent eligible subject matter.  Applicants’ arguments are persuasive.  Claim 1, as well as claim 4, as amended to recite “estimating position information and magnetic moment information of at least one unknown magnetic landmark in the three-dimensional coordinates according to position vectors and attitude vectors of a set of at least five tri-axes magnetic sensors at a new position in the three-dimensional coordinates when the moving carrier moves to the new position, and when a distance of at least one of the three magnetic landmarks exceeds a predetermined range from the moving carrier and the at least one unknown magnetic landmark is disposed around the moving carrier, re-estimating the position vectors and the attitude vectors of the set of at least five tri-axes magnetic sensors in the three-


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864